                Case
               Case   18-2321, Document Document
                    1:18-cv-02223-GBD   124-1, 10/04/2019,
                                                  73 Filed2672739,
                                                           10/04/19 Page1
                                                                     Page of 11
                                                                          1 of
                                                                           N.Y.S.D. Case #
                                                                           18-cv-2223(GBD)
                          UNITED STATES COURT OF APPEALS




MANDATE
                                          FOR THE
                                     SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     13th day of September, two thousand and nineteen.

     Before:     Guido Calabresi,
                 Christopher F. Droney,
                        Circuit Judges,
                 Stefan D. Underhill,                                                           Oct 04 2019
                        District Judge.*
     ________________________________

      Joel Rich, Mary Rich,                                 JUDGMENT

                   Plaintiffs - Appellants,                 Docket No. 18-2321

      v.

      Fox News Network, LLC., Malia
      Zimmerman, in her individual and
      professional capacity, Ed Butowsky, in
      his individual and professional capacity,

                Defendants - Appellees.
     _________________________________

             The appeal in the above captioned case from a judgment of the United States District
     Court for the Southern District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

              IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the
     district court is VACATED and the case is REMANDED for further proceedings consistent with
     this Court’s opinion.

                                                          For the Court:

                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




     _________________________________
     *Judge Stefan R. Underhill, of the United States District Court for the District of Connecticut,
     sitting by designation.


MANDATE ISSUED ON 10/04/2019
          Case
        Case    18-2321, DocumentDocument
             1:18-cv-02223-GBD    124-2, 10/04/2019,
                                           73-1 Filed2672739,
                                                      10/04/19Page1
                                                                Pageof1 28
                                                                        of 28
18‐2321‐cv
Rich v. Fox News Network, LLC

                                              IN THE



               United States Court of Appeals
                              For the Second Circuit
                                            ________

                                       AUGUST TERM, 2018

                                   ARGUED: FEBRUARY 4, 2019
                                  DECIDED: SEPTEMBER 13, 2019

                                         No. 18‐2321‐cv

                                 JOEL RICH and MARY RICH,
                                                                             Plaintiffs‐Appellants,

                                                 v.

                                 FOX NEWS NETWORK, LLC,
              MALIA ZIMMERMAN, in her individual and professional capacities,
               and ED BUTOWSKY, in his individual and professional capacities,

                                                                            Defendants‐Appellees.

                                             ________

                       Appeal from the United States District Court
                           for the Southern District of New York.
                      No. 18‐cv‐2223 – George B. Daniels, District Judge.
                                          ________

Before: CALABRESI and DRONEY, Circuit Judges, and UNDERHILL, District Judge.





    Judge Stefan R. Underhill, of the United States District Court for the District of Connecticut,
    sitting by designation.
          Case
        Case    18-2321, DocumentDocument
             1:18-cv-02223-GBD    124-2, 10/04/2019,
                                           73-1 Filed2672739,
                                                      10/04/19Page2
                                                                Pageof2 28
                                                                        of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


                                          ________

        Plaintiffs‐Appellants Joel Rich and Mary Rich appeal from a judgment of the
United States District Court for the Southern District of New York (Daniels, J.)
dismissing their state torts claims against Defendants‐Appellees Fox News
Network, Malia Zimmerman, and Ed Butowsky. Plaintiffs‐Appellants filed a
complaint based on diversity jurisdiction alleging intentional infliction of
emotional distress, tortious interference with contract, and negligent supervision
or retention. On de novo review, we hold that the complaint pleads sufficient facts
to survive a Rule 12(b)(6) motion to dismiss on the first two counts, and an
amendment could cure any defect in the third claim. Accordingly, we VACATE
and REMAND the District Court’s order dismissing the complaint.




            ARUN SUBRAMANIAN (Elisha Barron, Susman Godfrey LLP, New York,
              NY; Leonard A. Gail, Eli Kay‐Oliphant, Suyash Agrawal, Massey &
              Gail LLP, Chicago, IL, on the brief), Susman Godfrey LLP, New York,
              NY, in support of Plaintiffs‐Appellants.

            JOSEPH M. TERRY (Kevin T. Baine, Katherine Moran Meeks, Katherine A.
              Petti, Williams & Connolly LLP, Washington, DC; David H. Stern,
              Katherine M. Wyman, Dechert LLP, Los Angeles, CA, on the brief),
              Williams & Connolly LLP, Washington, DC, in support of Defendants‐
              Appellees Fox News Network and Malia Zimmerman.1




1   On the brief, Defendant‐Appellee Ed Butowsky was represented by David B. Harrison and
    Jason C. Spiro of Spiro Harrison, Short Hills, NJ. On January 31, 2019, this Court granted
    Butowsky’s motion to be relieved of counsel.


                                               2
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page3
                                                               Pageof3 28
                                                                       of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


CALABRESI, Circuit Judge:

       Three years ago, Seth Rich was murdered during a botched robbery. He was
a 27‐year‐old staffer for the Democratic National Committee (“DNC”). Soon after
Seth’s murder, uncorroborated theories—contradicted by official U.S. intelligence
reports—surfaced on the web. Seth had leaked thousands of DNC emails to
WikiLeaks, the theories asserted, and that is why he had been assassinated.

       Malia Zimmerman (a Fox News reporter) and Ed Butowsky (a Fox News
commentator) allegedly set out “to take the conspiracy theory from the fringe to
the front pages and screens of the mainstream media.” Compl. ¶ 24. Over the
course of several months, Zimmerman and Butowsky recruited a Fox News
contributor, Rod Wheeler, to help them infiltrate the Rich family. They convinced
the Plaintiffs, Seth’s parents, to hire Wheeler as a private investigator to look into
the circumstances of Seth’s death. And they then exploited Wheeler’s connection
to the Riches to give credence to what Zimmerman and Butowsky knew were false
accusations against Seth—which Zimmerman and Butowsky widely disseminated
through Fox News. They did this, it is claimed, with full knowledge of the harm it
would do to Seth’s parents.

       We conclude that these allegations plausibly state claims for intentional
infliction of emotional distress and tortious interference with contract, and that
they are capable of supporting claims of negligent supervision. Accordingly, we
VACATE the district court’s judgment dismissing the complaint and REMAND
the case for further proceedings consistent with this opinion.




                                          3
           Case
         Case    18-2321, DocumentDocument
              1:18-cv-02223-GBD    124-2, 10/04/2019,
                                            73-1 Filed2672739,
                                                       10/04/19Page4
                                                                 Pageof4 28
                                                                         of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


                                         BACKGROUND 2

                                      A. Factual Background

         On July 10, 2016, Seth Rich—a 27‐year‐old DNC staffer—was shot and killed
a few hundred feet from his home in Washington, D.C. The Metropolitan Police
Department determined, and continues to believe, that his unsolved murder
stemmed from a botched robbery.

         Soon after Seth’s death, a “conspiracy theory” emerged among “fringe”
political groups. The theory was that “Seth had leaked thousands of DNC emails
to WikiLeaks” and was murdered as a result. Compl. ¶¶ 3, 22.3 Seth’s parents, the
Riches, objected to this theory and issued a statement asking the public to “refrain
from pushing unproven and harmful theories about Seth’s murder.” Id. ¶ 23.
Despite this statement, the Appellees in the case before us set out “to take the
conspiracy theory from the fringe [and move it] to the front pages and screens of
the mainstream media.” Id. ¶ 24.4 To do this, they allegedly orchestrated a plan to




2   The following facts are taken from the Riches’ complaint. Because we are reviewing a Rule
    12(b)(6) motion, we “accept[] all factual allegations in the [Riches’] complaint as true, and
    draw[] all reasonable inferences in [their] favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,
    152 (2d Cir. 2002).
3   The leak of DNC emails, to which the conspiracy theory sought to tie Seth’s murder, purported
    to show how DNC officials had tipped the party’s presidential nomination process in favor of
    Hillary Clinton to the detriment of Bernie Sanders. See, e.g., J.A. 89.
4   Findings of the U.S. intelligence community contradicted the conspiracy theorists’ account of
    Seth Rich’s death. See, e.g., DHS Press Office, Joint Statement from the Department of Homeland
    Security and Office of the Director of National Intelligence on Election Security, Dep’t Homeland Sec.
    (Oct. 7, 2016), https://www.dhs.gov/news/2016/10/07/joint‐statement‐department‐homeland‐
    security‐and‐office‐director‐national.


                                                    4
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page5
                                                               Pageof5 28
                                                                       of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


turn the Riches into unwitting collaborators in their scheme. Over the course of six
months, between December 2016 and May 2017, the Appellees succeeded.

       Specifically, in December 2016, Ed Butowsky, a guest commentator on Fox
News, contacted Seth’s parents, Joel and Mary Rich. Butowsky “posted on
Facebook that he was ‘looking to connect with anyone Jewish in Omaha
Nebraska.’” Id. ¶ 25. Through that religious connection, he befriended the Riches
and asked them about Seth and WikiLeaks. Malia Zimmerman, a Fox News
investigative reporter in close communication with Butowsky, also made
purportedly independent contacts with the family.

       In early 2017, after these initial conversations with the Riches, Zimmerman
and Butowsky planted a source inside the family. Rod Wheeler, a former detective
turned private investigator, had just signed a contract with Fox News as a paid
contributor, for both on‐air appearances and “off‐air assistance, as requested by
Fox.” Id. ¶ 33. Butowsky, explaining how he did a lot of work for Fox News,
contacted Wheeler on February 23, 2017, saying that he was “looking for some
assistance on something that happened in Washington.” Id. ¶ 34. Then, over the
course of multiple phone calls and at least one in‐person meeting, Butowsky and
Zimmerman asked for Wheeler’s help, as the complaint alleges, to “advance and
further publicize the sham story that Seth was responsible for giving the DNC
emails to WikiLeaks.” Id. ¶ 36.

       On the same day as his meeting with Wheeler and Zimmerman, Butowsky
emailed the Riches offering to hire an “independent private investigator” on the
family’s behalf. Id. ¶ 41. Butowsky then set up an introductory meeting between
Wheeler and the Riches. He instructed Wheeler to “make sure to play down Fox
News, [and] don’t mention [Wheeler] know[s] Zimmerman.” Id. ¶ 42. Wheeler met
with Joel and Mary, in early March, and behaved as instructed. Butowsky then
proposed to the Riches that they sign a draft engagement agreement for Wheeler’s


                                         5
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page6
                                                               Pageof6 28
                                                                       of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


investigative services. The draft gave Wheeler authority to speak to the media on
behalf of the family. The Riches declined.

       Playing on the Riches’ need to “to get closure, as a family,” Butowsky urged
them to allow him to pay for Wheeler’s services. Id. ¶ 49. Butowsky falsely assured
the Riches that, “although he would finance Joel and Mary’s retention of Wheeler,
Butowsky would respect Wheeler’s legal obligation not to speak to him [] or
anyone other than Joel and Mary about the investigation.” Id. ¶ 54. In the end, Joel
and Mary were persuaded. Significantly, though, the final agreement that the
family signed with Wheeler expressly prohibited “media representation, unless
otherwise permitted by the [Riches] in writing,” and stated that Wheeler “shall not
release any information regarding the investigation . . . without prior
authorization.” Id. ¶ 57. The Appellees allegedly knew these terms, precisely.

       Notwithstanding his contract with the Riches, Wheeler continued to work
with Butowsky and Zimmerman in furthering the false Seth‐WikiLeaks story. In
April 2017, Wheeler and Butowsky met with the White House Press Secretary.
They shared materials related to the investigation and promised to keep the White
House informed. Moreover, with the help of Zimmerman and relying on
information provided by her, Wheeler met with the lead detective on Seth’s case,
who—as Butowsky told Wheeler—would either “help[] us or we will go after him
as being part of the coverup.” Id. ¶ 67.

       On May 10, in order to bring the untrue story to publication, Butowsky and
Zimmerman called Wheeler “to falsely inform him that they had developed an FBI
source supposedly confirming” that Seth had been in contact with WikiLeaks. Id.
¶ 69. Then Zimmerman and Butowsky began to put pressure on Wheeler to go on
the record as a named source for the Seth‐WikiLeaks story. On May 14,
Zimmerman informed Wheeler that President Trump wanted her article
published “immediately.” Id. ¶ 73. The next day, Zimmerman told Wheeler that


                                           6
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page7
                                                               Pageof7 28
                                                                       of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


“bosses at Fox want her to go” with the story on May 16, and Butowsky
encouraged Wheeler to “close this deal, whatever you got to do.” Id. ¶ 74. That
same day, Zimmerman also sent a text to Wheeler, asking if he was with
Butowsky, because Butowsky was “supposed to get more info on Seth [R]ich
today,” and “if [Butowsky] does we need to figure out what [Wheeler] can say on
the record.” Id. ¶ 81.

       Soon after, Wheeler became the named source in the Fox News articles
about Seth’s murder. Thus, on May 16, Fox News published two pieces—both
penned by Zimmerman.

       The first article was titled: “Slain DNC Staffer Had Contact with WikiLeaks
Say Multiple Sources.” Id. ¶ 87. The article attributed a quote to an anonymous
federal investigator: “I have seen and read the emails between Seth Rich and
WikiLeaks.” Id. The article continued: “The revelation is consistent with the
findings of Rod Wheeler, former DC homicide detective and Fox News contributor
and whose private investigation firm was hired by Rich’s family to probe the case.”
Id. ¶ 88 (emphasis in original). The article closed: “Rich’s father, Joel Rich, could
not be reached for comment, but told Fox News in January that he didn’t believe
his son would leak the emails. However, he said above all, his son ‘wanted to make
a difference in the world.’” J.A. 92.

       The second article was titled: “Family of slain DNC staffer Seth Rich blasts
detective over report of WikiLeaks link.” Id. at 101. It read: “Rod Wheeler, a retired
Washington homicide detective and Fox News contributor investigating the case
on behalf of the Rich Family, made the WikiLeaks claim, which was corroborated by
a federal investigator who spoke to Fox News.” Compl. ¶ 90 (emphasis added).
The article clarified that, although Wheeler was paid by a third party, the Riches
were Wheeler’s clients and Joel had signed the contract for Wheeler’s services. It




                                          7
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page8
                                                               Pageof8 28
                                                                       of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


also added: “[A] spokesman for Rich’s family on Tuesday said Wheeler was not
authorized to speak for the family.” Id.

       Allegedly, Fox News was aware of the scheme all along. Specifically,
Butowsky had represented to Fox News that he was one of the key players behind
the story. It is alleged that, on the eve of publication, Butowsky wrote an email to
Fox News producers stating: “If you have any questions about the story or more
information is needed, call me” because “I’m actually the one who’s been putting
this together but as you know I keep my name out of things because I have no
credibility.” Id. ¶ 82. Furthermore, when Wheeler reached out to a local D.C. Fox
affiliate channel reporter on the eve of publication and told them that there was
breaking news regarding Seth that would air the next day on Fox News,
Zimmerman sent a text to Wheeler saying: “New York won’t be happy. . . . This
could be really bad if the Fox News channel thinks you fed an exclusive we
invested a lot of time and money into to a local channel just hours before we were
going to publish.” Id. ¶¶ 84–85.

       The day after publication, Wheeler told Newsweek that his “information”
from the unnamed “federal investigator” was only a repetition of what Butowsky
and Zimmerman had told him. Id. ¶ 93. Yet, Fox News instructed Zimmerman to
keep those false statements in the article. Moreover, over the following week,
various Fox News reporters, by leveraging Wheeler’s connection to the Riches,
frequently commented on the story and spread it widely.

       On May 18, the Riches formally asked Fox to retract the story. Zimmerman
replied that “much of our information came from a private investigator, Rod
Wheeler.” Id. ¶ 100. When confronted by Wheeler, Zimmerman explained: “that’s
the email that Fox asked me to send . . . . They wrote it for me and they told me to
send it to [Joel].” Id. ¶ 101. Five days later, Fox retracted the story because “[t]he
article was not initially subjected to [a] high degree of editorial scrutiny.” Id. ¶ 107.


                                           8
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page9
                                                               Pageof9 28
                                                                       of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


       Fox News guests, however, continued to reference the retracted article for
months. And to this day, Fox News makes available online at least two videos
repeating, almost verbatim, the content of the Zimmerman story. See, e.g., Rod
Wheeler on His Investigation into DNC Staffer’s Murder, Fox News (May 16, 2017)
(accessed    on    Sept.   12,   2019),   https://video.foxnews.com/v/5437207289001
(“HANNITY: [F]ormer D.C. homicide detective, Rod Wheeler, who was hired by a
third party to investigate the murder on behalf of the family, says Mr. Rich was
communicating with WikiLeaks before he was killed. Now, Seth’s family has been
pushing back today . . . . I have known you a long time, Rod, you are a man of
honor and integrity, so tell us who hired you. WHEELER: Well, actually, I was hired
by the family, Joel and Mary Rich. They signed the contract.” (emphases added)).

       Butowsky continued both to contact the Riches and to exploit publicly their
connection to Wheeler. On May 25, he wrote to Joel: “You should call Malia
Zimmerman. She found the person and the gun that was used to shoot your son.
That is what you wanted, correct? . . . When you find out who did it you are going
to be very very emotional.” Compl. ¶ 111 (emphasis omitted). In addition, at least
up until the filing of the Riches’ complaint, Butowsky continued to leave
voicemails and send texts to Joel. At the same time, he kept on exploiting the
Riches’ name to fuel the conspiracy theory on Twitter and other news outlets. For
instance, in March 2018, Butowsky told the Washington Times that Joel and Mary
had “confirmed that their son transmitted the DNC emails to Wiki[L]eaks.” Id. ¶
115.

       As a result of this scheme, the Riches are exhibiting symptoms of post‐
traumatic stress disorder and social anxiety disorder. In particular, Mary no longer
feels comfortable in public for fear of being asked about WikiLeaks. And, although
on the same day of the Zimmerman article Mary received a job offer, she could not
accept it because these events aggravated a preexisting neurological condition.


                                            9
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page10 of 28
                                                              Page 10 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


                                B. Procedural Background

       On March 13, 2018, Joel and Mary filed a complaint in federal court based
on diversity jurisdiction against Zimmerman, Butowsky, and Fox News. The
complaint alleged: (1) intentional infliction of emotional distress; (2) tortious
interference with contract; and (3) negligent supervision and/or retention against
Fox News only. The Defendants moved to dismiss the complaint under Rule
12(b)(6). On August 2, 2018, the District Court (Daniels, J.) granted the motion and
dismissed all claims with prejudice. See generally Rich v. Fox News Network, LLC,
322 F. Supp. 3d 487 (S.D.N.Y. 2018).

       The District Court first considered the intentional infliction of emotional
distress (“IIED”) claim. Judge Daniels examined each allegation and concluded
that none of them, on their own, pleaded the required extreme and outrageous
conduct. Id. at 500–03. In explaining its reasoning, the District Court stated that
“zero times 10 is still zero. . . . [You can]not just simply say, well, these 10 things
by themselves are not outrageous, but when I put them all together, they become
outrageous.” J.A. 415–16.

       The District Court also dismissed the Riches’ claim for tortious interference
with contract. Because Wheeler had allegedly been in touch with Zimmerman and
Butowsky even before signing the contract with the Riches and thus “was
predisposed toward breaching,” the District Court found no plausible allegation
of but‐for causation. Rich, 322 F. Supp. 3d at 503. In a footnote, the District Court
offered an alternative basis for dismissal: the Riches “have not specifically
identified damages that are attributable to Defendants’ interference with
Wheeler’s contract, rather than the reputational and emotional injury caused by
the publication of the Zimmerman/Fox Article.” Id. at 503 n.9.




                                          10
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page11 of 28
                                                              Page 11 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


       Finally, the District Court dismissed the negligent supervision or retention
claim against Fox News on two grounds. First, Judge Daniels held, “Plaintiffs
allege no specific facts plausibly showing that Fox News knew or had reason to
know of Zimmerman and Wheeler’s alleged ‘propensity’ to commit an IIED.” Id. at
504. Second, “Plaintiffs [do not] allege credible facts showing that Zimmerman and
Wheeler committed tortious conduct on, or using, Fox News’s property.” Id. The
Riches timely appealed.

                                   DISCUSSION

       We review de novo a district court’s grant of a Rule 12(b)(6) motion to
dismiss. Legnani v. Alitalia Linee Aeree Italiane, S.P.A., 274 F.3d 683, 685 (2d Cir.
2001). To survive a motion to dismiss, plaintiffs “must provide the grounds upon
which [their] claim rests through factual allegations sufficient to raise a right to
relief above the speculative level.” Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011).
A complaint should not be dismissed if it alleges “enough facts to state a claim to
relief that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007), such that a court could “draw the reasonable inference that the defendant
is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   With this standard in mind, there are three questions of New York law before
us today:

    First, whether the allegations in the complaint suffice to state a claim for
       intentional or reckless “extreme and outrageous” conduct against the Riches
       on the part of Appellees. We hold that they do.
    Second, whether the complaint plausibly alleges that the Appellees
       tortiously interfered with the contract between the Riches and Wheeler. We
       hold that it does.




                                          11
         Case
       Case    18-2321, DocumentDocument
            1:18-cv-02223-GBD    124-2, 10/04/2019,
                                          73-1 Filed2672739,
                                                     10/04/19Page12 of 28
                                                               Page 12 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


    Third, whether the Riches satisfactorily pleaded negligent supervision or
       retention against Fox News. We do not decide this question, but we hold
       that—on the facts pleaded—an amended complaint could likely cure any
       defect.

After addressing each question, we conclude that the District Court’s judgment
dismissing the Riches’ complaint in its entirety under Rule 12(b)(6) should be
vacated. We therefore remand the case to the District Court for further
proceedings consistent with this opinion.

                   A. Intentional Infliction of Emotional Distress

       New York has adopted the Restatement (Second) formulation of IIED.
Howell v. N.Y. Post Co., Inc., 612 N.E.2d 699, 702 (N.Y. 1993). “One who by extreme
and outrageous conduct intentionally or recklessly causes severe emotional
distress to another is subject to liability for such emotional distress.” Restatement
(Second) of Torts § 46(1) (1965). This broad definition, as Chief Judge Kaye
explained, is “both a virtue and a vice.” Howell, 612 N.E.2d at 702. “The tort is as
limitless as the human capacity for cruelty. The price for this flexibility in
redressing utterly reprehensible behavior, however, is a tort that, by its terms, may
overlap other areas of the law, with potential liability for conduct that is otherwise
lawful.” Id. Therefore, IIED “may be invoked only as a last resort, to provide relief
in those circumstances where traditional theories of recovery do not.” Salmon v.
Blesser, 802 F.3d 249, 256 (2d Cir. 2015) (internal citations omitted).

       Under New York law, then, a claim for IIED requires a showing of: “(i)
extreme and outrageous conduct; (ii) intent to cause, or disregard of a substantial
probability of causing, severe emotional distress; (iii) a causal connection between
the conduct and injury; and (iv) severe emotional distress.” Howell, 612 N.E.2d at
702.



                                          12
          Case
        Case    18-2321, DocumentDocument
             1:18-cv-02223-GBD    124-2, 10/04/2019,
                                           73-1 Filed2672739,
                                                      10/04/19Page13 of 28
                                                                Page 13 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


        Because the parties’ disagreement at this time hinges primarily on the first
prong, which is “the one most susceptible to determination as a matter of law,” id.,
that is what we focus on.

                              i. Extreme and Outrageous Conduct

        The Riches argue that we should view the specific allegations in the
complaint as a series of acts that, taken together, constitute extreme and
outrageous conduct. This is so, they claim, even though each individual allegation
alone might not be sufficiently outrageous—because, taken together, these acts
might amount to a deliberate and malicious campaign of harassment.
Alternatively, the Riches allege that the Appellees knew of their susceptibility to
emotional distress, and their conduct became extreme and outrageous when the
Appellees chose to proceed with their plan in spite of that knowledge. We agree
on both counts. We thus conclude that, under either theory, the Riches sufficiently
pleaded extreme and outrageous conduct.5




5   The complaint contains few specific factual allegations concerning the pre‐publication
    involvement of individuals at Fox News in addition to Zimmerman, Butowsky, and Wheeler.
    See, e.g., Compl. ¶ 74 (Zimmerman allegedly told Wheeler that “bosses at Fox want her to go”
    with the story immediately); id. ¶ 81 (Zimmerman allegedly texted Wheeler that Fox News
    and Zimmerman “need to figure out what [Wheeler] can say on the record.”); id. ¶82
    (Butowsky allegedly emailed Fox News producers about the Seth‐WikiLeaks articles on the
    eve of publication); id. ¶¶ 84–85 (Zimmerman allegedly told Wheeler that the Fox News
    channel and producers in New York would be upset because of Wheeler’s interview with a
    D.C. Fox affiliate channel). These allegations, though, stand next to many specific allegations
    of involvement on the part of Zimmerman, Butowsky, and Wheeler. Taking the allegations as
    a whole and drawing all reasonable inferences in favor of the Riches—as we must in this
    context—we find that the complaint states sufficiently plausible claims against Fox News as
    an entity to survive a motion to dismiss and warrant discovery into any additional
    involvement of Fox News in the alleged scheme.


                                                13
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page14 of 28
                                                              Page 14 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


                a. Deliberate and Malicious Campaign of Harassment

       Under New York law, although “[t]he standard of outrageous conduct is
strict, rigorous and difficult to satisfy . . . , that is not the case when there is a
deliberate and malicious campaign of harassment or intimidation.” Scollar v. City
of New York, 74 N.Y.S.3d 173, 178 (1st Dep’t 2018) (internal quotations omitted). To
be sure, “it is manifestly neither practical nor desirable for the law to provide[] a
remedy against any and all activity which an individual might find annoying.”
Nader v. Gen. Motors Corp., 255 N.E.2d 765, 770 (N.Y. 1970). At the same time,
“where severe mental pain or anguish is inflicted through a deliberate and
malicious campaign of harassment or intimidation,” IIED provides a remedy. Id.
In other words, under New York law, the proper inquiry is not merely whether
each individual act might be outrageous. Rather, the question is whether those
actions—under the totality of the circumstances—amounted to a deliberate and
malicious campaign.

       We have no trouble concluding that—taking their allegations as true—the
Riches plausibly alleged what amounted to a campaign of emotional torture. In
order to publish a knowingly false article accusing Seth of leaking the DNC emails,
Butowsky and Zimmerman needed a reliable source. They settled on a
purportedly independent investigator, hired by the Riches. But they had to
fabricate that source. So Butowsky—through lies, religious appeals, and financial
support—convinced the Riches to hire Wheeler, a Fox News contributor, as their
private investigator. Eventually, Butowsky and Zimmerman told Wheeler that an
anonymous FBI investigator had seen emails between Seth and WikiLeaks.
Wheeler then regurgitated that unsubstantiated information back to Zimmerman,
giving her a named source (himself) for her Fox News article. The article
emphasized Wheeler’s connection to the Riches, thus lending credibility to his
statements. And it suggested that Seth may have leaked the emails because—as


                                         14
          Case
        Case    18-2321, DocumentDocument
             1:18-cv-02223-GBD    124-2, 10/04/2019,
                                           73-1 Filed2672739,
                                                      10/04/19Page15 of 28
                                                                Page 15 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


his father said—he “wanted to make a difference in the world.” J.A. 92. These
allegations, taken together, plausibly rise to the level of extreme and outrageous
conduct.

                                b. Knowledge of Susceptibility

        Moreover, knowledge of a plaintiff’s susceptibility to emotional distress can,
under New York law, transform non‐actionable acts into outrageous conduct.
According to the Restatement, to which New York adheres, Howell, 612 N.E.2d at
702, “there is no liability where the plaintiff has suffered exaggerated and
unreasonable emotional distress, unless it results from a peculiar susceptibility to
such distress of which the actor has knowledge,” Restatement (Second) of Torts
§ 46 (comment j) (1965). In that case, “[t]he extreme and outrageous character of
the conduct may arise from the actor’s knowledge that the other is peculiarly
susceptible to emotional distress.” Id. § 46 (comment f).6 As a result, otherwise
non‐actionable conduct “may become heartless, flagrant, and outrageous when
the actor proceeds in the face of such knowledge.” Id.7




6   As the Tenth Circuit aptly noted, “[t]he plaintiff’s peculiar susceptibility to emotional distress
    thus both broadens and narrows the scope of the tort.” Malandris v. Merrill Lynch, Pierce, Fenner
    & Smith, Inc., 703 F.2d 1152, 1159 (10th Cir. 1981), cert. denied, 464 U.S. 824 (1983). On the one
    hand, “[i]t broadens the scope in that a jury may find the defendant’s conduct to be outrageous
    in light of his knowledge of the plaintiff’s peculiar susceptibility where it would not be so
    without such knowledge.” Id. On the other hand, “it narrows the scope in that without such
    knowledge, the defendant is not liable for exaggerated emotional distress.” Id.
7   We have found no New York case specifically addressing comment f. But New York has long
    adopted the Restatement (Second) on IIED. Howell, 612 N.E.2d at 701. Moreover, other state
    courts that similarly follow the Restatement have embraced comment f. See, e.g., Boyle v. Wenk,
    392 N.E.2d 1053, 1056 (Mass. 1979) (“Though there is no evidence that Wenk knew the precise
    nature of Mrs. Boyle’s physical susceptibility, his knowledge that she had just returned from



                                                  15
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page16 of 28
                                                              Page 16 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


       Zimmerman and Butowsky had enough specific knowledge of the family
and the circumstances surrounding Seth’s murder to be keenly aware of the
Riches’ susceptibility to emotional distress in this regard. On August 10, 2016, the
family made a public statement, noting how the nascent conspiracy theory was
severely hurting them. Zimmerman personally spoke with Joel on at least three
occasions—January 3, January 5, and May 15, 2017. Moreover, in March 2017, in
the process of deceiving the Riches into hiring Wheeler, Butowsky falsely assured
Joel that he only wanted to help them “get closure, as a family.” Compl. ¶ 49. And,
“[b]y phone on March 13, 2017, Butowsky acknowledged to Joel that ‘I know what
you’ve been through.’” Id. ¶ 53. The fact that the Appellees proceeded with their
plan in the face of this knowledge of the grieving family’s susceptibility makes
Zimmerman and Butowsky’s conduct plausibly extreme and outrageous.

                                     ii. Appellees’ Defenses

       To all of this, Fox News and Zimmerman raise two defenses that are worthy
of discussion. First, they claim that, under New York law, knowledge of a plaintiff’s
emotional fragility is not sufficient unless defendant also intended to inflict
emotional distress. Second, they assert that this action must fail since it is simply a
lawsuit for defamation of a deceased plaintiff disguised as an IIED claim. Both are
unavailing.

                                         a. Knowledge

       Fox News and Zimmerman argue that the Riches need to allege intent. To
support that claim, the two Appellees cite Howell. In that case, Chief Judge Kaye




  the hospital put him on notice that she might be more vulnerable to harassment or verbal
  abuse.”); see also Drejza v. Vaccaro, 650 A.2d 1308, 1313–14 (D.C. 1994); Brandon ex rel. Estate of
  Brandon v. Cty. of Richardson, 624 N.W.2d 604, 621 (Neb. 2001).


                                                16
          Case
        Case    18-2321, DocumentDocument
             1:18-cv-02223-GBD    124-2, 10/04/2019,
                                           73-1 Filed2672739,
                                                      10/04/19Page17 of 28
                                                                Page 17 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


explained that, “even if defendants were aware that publication would cause
plaintiff emotional distress, publication—without more—could not ordinarily lead
to liability for intentional infliction of emotional distress.” Howell, 612 N.E.2d at
705 (emphasis added). The two Appellees take this statement to mean that specific
intent to cause emotional distress is required under New York law.

        That is not correct. The cited sections of Howell dealt with the scope of the
privileged‐conduct exception to tort liability. In Howell, Chief Judge Kaye
explained how “[a] newspaper’s publication” may be “an act within the
contemplation of the ‘privileged‐conduct’ exception” to IIED liability. Id.8 Because
the Howell plaintiff had “offer[ed] no basis for concluding that the privilege has
been abused,” Chief Judge Kaye was careful to note that “we need not explore
today what circumstances might overcome the privilege.” Id. In other words,
Howell says nothing about specific intent to cause emotional distress being
required. And, in fact, the Howell opinion leaves no doubt that recklessness—
namely, a “disregard of a substantial probability of causing[] severe emotional
distress”—can be enough for IIED. Id. at 702.

        Here, Fox News and Zimmerman do not sufficiently contend that its
conduct—although knowingly outrageous—is nonetheless entitled to the
“privileged‐conduct exception” under New York law. Therefore, we do not need
to consider whether the two Appellees abused that hypothetical privilege.
Recklessness, as New York courts have held time and again, is sufficient to make




8   According to the Restatement, “[t]he conduct, although it would otherwise be extreme and
    outrageous, may be privileged under the circumstances. The actor is never liable, for example,
    where [the actor] has done no more than to insist upon his [or her] legal rights in a permissible
    way, even though he [or she] is well aware that such insistence is certain to cause emotional
    distress.” Restatement (Second) of Torts § 46 (comment g) (1965) (emphasis added).


                                                 17
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page18 of 28
                                                              Page 18 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


a claim for IIED. And knowledge of a peculiar susceptibility to emotional distress,
as outlined in comment f of the Restatement (Second), aptly describes a particular
form of recklessness. The two Appellees’ attempt to require specific intent to cause
emotional distress fails.

                                    b. Defamation

       Fox News and Zimmerman also argue that the Riches’ IIED action is just an
attempt to seek liability for defamatory speech against their deceased son. In the
eyes of these two Appellees, every allegation put forward by the Riches cannot be
disentangled from the slanderous publication itself, and therefore—even if
tortious—it is not actionable. Because Seth is dead, no defamation claim can be
brought in his name. See Restatement (Second) of Torts § 560 (1977) (“One who
publishes defamatory matter concerning a deceased person is not liable either to
the estate of the person or to his descendants or relatives.”); cf. Rose v. Daily Mirror,
Inc., 31 N.E.2d 182, 182 (N.Y. 1940) (“[I]t has long been accepted law that a libel or
slander upon the memory of a deceased person which makes no direct reflection
upon his relatives gives them no cause of action for defamation.”). In other words,
the two Appellees contend, the family’s IIED lawsuit and Seth’s defamation claim
are one and the same.

       But, in fact, IIED of the parents and defamation of the son are two distinct
torts claims, as a simple hypothetical demonstrates. Suppose Seth had not died but
had instead survived the shooting in a comatose state. If the Appellees acted in the
exact same manner and published the exact same articles as has been alleged here,
Seth could certainly have brought a defamation suit against them; he would have
complained about the false accusations that the Appellees made against him—that
is, that he leaked DNC emails to WikiLeaks. But, in this hypothetical scenario, the
Riches could also have brought a separate lawsuit—this lawsuit—claiming that the




                                           18
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page19 of 28
                                                              Page 19 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


Appellees’ actions directed at them were extreme and outrageous enough to
constitute IIED.

       In the case before us, the Riches are not claiming any injury because of some
reputational harm suffered by their son. That hypothetical defamation suit died
with Seth, and no one can resurrect it. But the Riches’ own cause of action for
IIED—arising from the Appellees’ speech and conduct specifically targeted at Joel
and Mary—continues to be viable. If Butowsky, Zimmerman, and Fox News made
knowingly or recklessly false claims (or perpetrated some other tortious acts)
targeted at the Riches, they are subject to possible tort liability. As we explained
earlier, we have no difficulty concluding that the complaint plausibly alleges
precisely such tortious conduct.

       At various times, while raising this defense, Fox News and Zimmerman
invoke the First Amendment to the U.S. Constitution. See Snyder v. Phelps, 562 U.S.
443, 451 (2011) (explaining how the Free Speech Clause of the First Amendment
“can serve as a defense in state tort suits, including suits for intentional infliction
of emotional distress”). Specifically, according to these two Appellees, “a public
figure cannot recover on an intentional infliction claim targeting speech unless he
first proves the constitutionally required elements of a defamation claim,”
including that the complained‐of speech is “of and concerning” the plaintiff. Fox
Br. 18–19.

       These arguments are smokescreens. Cf. Galella v. Onassis, 487 F.2d 986, 995
(2d Cir. 1973) (recognizing that “the First Amendment [is not] a wall of immunity
protecting newsmen from any liability for their conduct while gathering news”).
In Hustler Magazine, Inc. v. Falwell, the Supreme Court explained that a public
figure suing for IIED (based on speech alone) can do so if the speech was not
protected—namely, when it “contains a false statement of fact which was made
with actual malice, i.e., with knowledge that the statement was false or with


                                          19
          Case
        Case    18-2321, DocumentDocument
             1:18-cv-02223-GBD    124-2, 10/04/2019,
                                           73-1 Filed2672739,
                                                      10/04/19Page20 of 28
                                                                Page 20 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


reckless disregard as to whether or not it was true.” 485 U.S. 46, 56 (1988) (internal
quotations omitted). Thus, falsehood and actual malice are the only showings
required, and nowhere did the Court take the “of and concerning the plaintiff”
requirement that is appropriate to a defamation tort and import it into IIED.9
Because Fox News and Zimmerman concede in their brief that the pleadings
plausibly allege that the Seth‐WikiLeaks articles contained false factual
statements, and because the Riches sufficiently allege actual malice, nothing more
is needed at this stage.

                                               *   *    *

        In sum, we hold that the Riches’ complaint plausibly alleges enough facts to
state a claim for intentional infliction of emotional distress—for extreme and
outrageous conduct by the Appellees, directed at the Appellants. “Where
reasonable [people] may differ, it is for the jury, subject to the control of the court,
to determine whether, in the particular case, the conduct has been sufficiently
extreme and outrageous to result in liability.” Restatement (Second) of Torts § 46
(comment h) (1965). Because we think that the Riches’ allegations rise well above




9   And for good reason. Applying the “of and concerning” requirement to IIED would mean that
    no IIED claim that involved speech and arose out of harm to a dead person could ever be
    brought. But New York courts initially recognized the tort of IIED precisely in analogous
    circumstances. In the early days, these circumstances included the mistreatment or
    mishandling of corpses. See, e.g., Gostkowski v. Roman Catholic Church of the Sacred Hearts of Jesus
    & Mary, 186 N.E. 798 (N.Y. 1933) (deceased relative’s body moved to another cemetery); Finley
    v. Atl. Transp. Co., 115 N.E. 715 (N.Y. 1917) (burial at sea without notifying relatives). The
    mishandling of dead bodies was “of and concerning” the decedent and not the suing plaintiffs.
    Yet, not only were the relatives permitted to sue in IIED, but allowing that lawsuit was the
    reason why the IIED tort was created. See William L. Prosser, Intentional Infliction of Mental
    Suffering: A New Tort, 37 MICH. L. REV. 874, 886 (1939).




                                                   20
           Case
         Case    18-2321, DocumentDocument
              1:18-cv-02223-GBD    124-2, 10/04/2019,
                                            73-1 Filed2672739,
                                                       10/04/19Page21 of 28
                                                                 Page 21 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


the Rule 12(b)(6) threshold, and because we are unpersuaded by the Appellees’
defenses, we conclude that the District Court should not have dismissed the
complaint.10

                            B. Tortious Interference with Contract

         Next, we analyze the Riches’ claim for tortious interference with contract.
This tort requires: “[1] the existence of a valid contract between the plaintiff and a
third party, [2] defendant’s knowledge of that contract, [3] defendant’s intentional
procurement of the third‐party’s breach of the contract without justification, [4]
actual breach of the contract, and [5] damages resulting therefrom.” Lama Holding
Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1375 (N.Y. 1996). Moreover, “a plaintiff
must allege that the contract would not have been breached ‘but for’ the
defendant’s conduct.” Burrowes v. Combs, 808 N.Y.S.2d 50, 53 (1st Dep’t 2006).
Recovery is permitted even where “a cause of action for breach of contract existed
in favor of the plaintiff against the other party to the contract.” Hornstein v. Podwitz,
173 N.E. 674, 676 (N.Y. 1930).

         No party denies the existence of a valid contract that was breached: the
signed agreement between Wheeler and the Riches is in the record, and Wheeler’s
statements in the Fox News articles were an actual breach of his confidentiality
agreement. And the Appellees do not deny that they had “knowledge of an
existing valid contract.” Associated Flour Haulers & Warehousemen v. Hoffman, 26




10   The Riches’ complaint included two additional causes of action related to the IIED claim
     discussed above: (1) aiding and abetting IIED and (2) conspiracy to commit IIED. The District
     Court dismissed both claims as a result of its dismissal of the IIED claim. Because we now find
     that the Riches have indeed sufficiently alleged an IIED claim against the Appellees, we leave
     it to the District Court to decide in the first instance the extent to which these causes of action
     may proceed in light of this opinion.


                                                   21
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page22 of 28
                                                              Page 22 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


N.E.2d 7, 10 (N.Y. 1940). We therefore focus our analysis on the remaining factors:
(i) causation; (ii) damages; and (iii) intentional procurement of breach (iv) without
justification. Because the complaint plausibly pleaded each of these factors, we
hold that the Rule 12(b)(6) dismissal was erroneous.

                                i. But‐For Causation

       The District Court held that the Appellees could not be a but‐for cause of
the breach of contract. According to the Riches’ complaint, before the contract with
Wheeler was signed, the Appellees successfully secured Wheeler’s agreement to
act in ways that would breach the contract. To Judge Daniels, that was enough to
preclude a finding of causation. Rich, 322 F. Supp. 3d at 503. We disagree.

       The proper question is whether, in the absence of interference by Fox News,
Zimmerman, and Butowsky, the breach would have occurred. If the breach would
have occurred “prior to any involvement by” the Appellees or apart from their
actions, then of course there would be no but‐for causation. KAM Constr. Corp. v.
Bergey, 56 N.Y.S.3d 740, 742 (4th Dep’t 2017) (emphasis added); see also Lana &
Samer, Inc. v. Goldfine, 776 N.Y.S.2d 66, 67 (1st Dep’t 2004). The issue before us,
then, is whether but‐for causation exists when some (but not all) interfering
conduct takes place before a contract has been finalized. The Riches’ allegation is
that Wheeler’s only reason to breach was Zimmerman’s and Butowsky’s actions
interfering with the contract—an interference that started before the contract with
the Riches was signed and continued all the way until the breach became known
to the Riches (i.e., when the Fox News articles were published).

       We hold that, at least where there allegedly is tortious interference after
contract formation, the fact that there also was allegedly interfering conduct before
the agreement was signed doesn’t preclude a complaint from stating but‐for
causation. The allegations here plainly claim that, but for the Appellees’ conduct



                                         22
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page23 of 28
                                                              Page 23 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


before and after Wheeler and the Riches entered into this agreement, the breach
would not have occurred. In the face of these allegations, the degree to which the
contract would have been breached anyway is a question properly left for
discovery and, perhaps, jury determinations. At this stage, we conclude that the
complaint sufficiently pleaded causation.

                                     ii. Damages

       In the alternative, the District Court held that the complaint was
“insufficient to plead damages resulting from Defendants’ alleged tortious
interference.” Rich, 322 F. Supp. 3d at 503 n.9. We disagree with that ground for
dismissal as well.

       Under New York law, for tortious interference with contract, “the elements
of damages, including consequential damages, [are] those recognized under the
more liberal rules applicable to tort actions.” Guard‐Life Corp. v. S. Parker Hardware
Mfg. Corp., 406 N.E.2d 445, 452 n.6 (N.Y. 1980). “One who is liable to another for
interference with a contract . . . is liable for damages for (a) the pecuniary loss of
the benefits of the contract or the prospective relation; (b) consequential losses for
which the interference is a legal cause; and (c) emotional distress or actual harm to
reputation, if they are reasonably to be expected to result from the interference.”
Restatement (Second) of Torts § 774A(1) (1979); see also Intʹl Minerals & Res., S.A. v.
Pappas, 96 F.3d 586, 597 (2d Cir. 1996) (same).

       The Riches’ alleged damages—psychological disorders and the loss of
employment—flow directly from the Zimmerman articles, and those articles were
made possible by Wheeler’s breach of contract. Specifically, drawing all inferences
in favor of the Riches (as at this stage we must), the complaint claims that, but‐for
Wheeler’s breach, Butowsky and Zimmerman would not have been able to enlist
the Riches’ unwitting help in giving credence to the Seth‐WikiLeaks story. The



                                          23
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page24 of 28
                                                              Page 24 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


Appellees had possessed the allegedly false information from the anonymous
federal investigator for months, but they needed Wheeler’s on‐the‐record
statements corroborating that anonymous source in order to publish the
Zimmerman articles. And the only way to obtain those statements was to interfere
with Wheeler’s confidentiality contract with the Riches. The connection between
the breach and the alleged damages is sufficiently strong to preclude dismissal.

                          iii. Intentional Procurement of Breach

       Fox News and Zimmerman, however, argue that, regardless of whether the
District Court erred in dismissing on the basis of causation and damages, the
tortious interference claim was properly dismissed anyway. Even assuming that
the Appellees knew of the confidentiality clause in Wheeler’s contract, that clause
would be breached only if Wheeler spoke to the press without the Riches’
permission. And because the Riches did not allege that Fox News and Zimmerman
knew that Wheeler lacked permission to speak to them, the two Appellees contend
that the Riches’ complaint did not allege intentional procurement of the breach.

       This argument is not convincing. The Riches’ complaint clearly alleges that
the contract was breached, and this necessarily includes an allegation that no
permission to speak was given. For had there been permission, there would have
been no breach. Additionally, it is alleged that Zimmerman said “we [Fox News]
need to figure out what you [Wheeler] can say on the record,” Compl. ¶ 81, and
that Butowsky falsely told the Riches that he “would respect Wheeler’s legal
obligation not to speak to him [] or anyone other than Joel and Mary about the
investigation.” Id. ¶ 54. Moreover, the Riches alleged that Zimmerman teamed
with Butowsky and, throughout, engaged in many subterfuges in her dealings
with the Riches. Such actions are inconsistent with any belief on the Appellees’
part that the Riches had authorized Wheeler to speak. Cf. Rodrigues v. City of New
York, 602 N.Y.S.2d 337, 343 (1st Dep’t 1993) (allowing claim to survive motion to


                                           24
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page25 of 28
                                                              Page 25 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


dismiss based on inference of intent in light of alleged motive and personal
interest). In other words, taken together, these pleadings constitute a sufficient
allegation that the Appellees “kn[ew] that the interference [was] certain or
substantially certain to occur as a result of [their] action.” Restatement (Second) of
Torts § 766 (comment j) (1979).

                                 iv. Without Justification

       Finally, we conclude that the Riches’ complaint plausibly alleges that
Butowsky, Zimmerman, and Fox News had no legally sufficient justification for
intentionally procuring Wheeler’s breach of contract.

       New York courts have recognized that, in limited cases, liability for tortious
interference may be cut off if the conduct was justified. To be sure, lawful behavior,
by itself, does not suffice to justify tortious interference. See, e.g., NBT Bancorp Inc.
v. Fleet/Norstar Fin. Grp., Inc., 664 N.E.2d 492, 496 (N.Y. 1996) (“[A] plaintiff may
recover damages for tortious interference with contractual relations even if the
defendant was engaged in lawful behavior.”). The pursuit of “economic interest”
can suffice—“unless there is a showing of malice or illegality.” Foster v. Churchill, 665
N.E.2d 153, 156 (N.Y. 1996) (emphasis added). Like economic interest, news
gathering may well be (similarly) protected. Cf. Branzburg v. Hayes, 408 U.S. 665,
681 (1972) (“[W]ithout some protection for seeking out the news, freedom of the
press could be eviscerated.”).

       We, however, need not consider whether New York law would recognize
news gathering as a justification for tortious interference with contract. For, even
if it did, the Riches unquestionably allege malice sufficient to overcome any such
possible justification. The allegations—which we have to take as true—are that
Zimmerman and Butowsky (i) intentionally planted a biased investigator to gain
the trust of a grieving family; (ii) fed false information to the investigator with the



                                            25
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page26 of 28
                                                              Page 26 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


sole purpose of exploiting that investigator’s relationship with the family to give
credence to a politically motivated story; and (iii) knew, from the very start, that
this story was nothing more than a false conspiracy theory. All that is more than
enough to counter any possible justification.

                                      *   *    *

       In sum, we find that the Riches sufficiently pleaded but‐for causation,
damages, knowledge, and intentional procurement of the breach without
justification. Accordingly, the District Court erred in granting the Appellees’
motion to dismiss their tortious interference with contract claim.

                        C. Negligent Supervision or Retention

       Lastly, we turn to the negligent supervision or retention claim the Riches
have brought against Fox News. Under New York law, in addition to the
negligence elements of such a claim, a plaintiff must show: “(1) that the tort‐feasor
and the defendant were in an employee‐employer relationship; (2) that the
employer knew or should have known of the employee’s propensity for the
conduct which caused the injury prior to the injury’s occurrence; and (3) that the
tort was committed on the employer’s premises or with the employer’s chattels.”
Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004) (per curiam)
(citing Kenneth R. v. Roman Catholic Diocese of Brooklyn, 654 N.Y.S.2d 791, 793 (2d
Dep’t 1997); DʹAmico v. Christie, 518 N.E.2d 896, 901 (N.Y. 1987)).

       But “[t]he employee also must not be acting within the scope of his or her
employment; [for] in that situation the employer [would] only be liable . . .
vicariously under the theory of respondeat superior, [and] not for negligent
supervision or retention.” Gray v. Schenectady City Sch. Dist., 927 N.Y.S.2d 442, 446




                                          26
           Case
         Case    18-2321, DocumentDocument
              1:18-cv-02223-GBD    124-2, 10/04/2019,
                                            73-1 Filed2672739,
                                                       10/04/19Page27 of 28
                                                                 Page 27 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


(3d Dep’t 2011).11 Under New York law, an employee’s tortious acts fall within the
scope of his employment if “done while the servant was doing his master’s work,
no matter how irregularly, or with what disregard of instructions.” Riviello v.
Waldron, 391 N.E.2d 1278, 1281 (N.Y. 1979). But “[a]n employer will not be held
liable under [respondeat superior] . . . for actions which were . . . undertaken by the
employee for wholly personal motives.” Galvani v. Nassau Cty. Police
Indemnification Review Bd., 674 N.Y.S.2d 690, 694 (2d Dep’t 1998).

         The Riches adequately allege that an employment relationship existed
between Fox News and Zimmerman (and Wheeler). Therefore, the issue before us
is whether the complaint alleges liability on the part of Fox News for conduct by
Zimmerman (and Wheeler) that was within or outside the scope of their
employment. The complaint is not lucid on this point. The Riches may be alleging
that Zimmerman (and Wheeler) were acting within the scope of their employment
and, therefore, Fox News is vicariously liable. Or they may be alleging that,
although their conduct fell outside the scope of their employment, there was
negligence on the part of Fox News in hiring and supervising them. Or they may
be alleging both, leaving it up to the jury to decide the scope of employment
question.

         A simple amendment would clarify the issue. The District Court, however,
dismissed the complaint with prejudice. To be sure, “no court can be said to have



11   Conversely, all departments of the New York Appellate Division have concluded that it is “[i]n
     instances where an employer cannot be held vicariously liable for an employee’s torts, [that]
     the employer can still be held liable under theories of negligent hiring and negligent
     supervision.” State Farm Ins. Co. v. Cent. Parking Sys., Inc., 796 N.Y.S.2d 665, 666 (2d Dep’t 2005);
     see also Gray v. Schenectady City Sch. Dist., 927 N.Y.S.2d 442, 446 (3d Dep’t 2011); Owen v. State,
     76 N.Y.S.3d 330, 332 (4th Dep’t 2018); Scollar v. City of New York, 74 N.Y.S.3d 173, 179 (1st Dep’t
     2018).


                                                    27
        Case
      Case    18-2321, DocumentDocument
           1:18-cv-02223-GBD    124-2, 10/04/2019,
                                         73-1 Filed2672739,
                                                    10/04/19Page28 of 28
                                                              Page 28 of 28
18‐2321‐cv
Rich v. Fox News Network, LLC


erred in failing to grant a request [to amend] that was not made.” Gallop, 642 F.3d
at 369. At the same time, either theory of liability—negligent supervision or
vicarious liability—appears to be one that the complaint, if amended, could readily
allege. Since we are remanding for consideration of the Riches’ other claims, we
believe a clarifying amendment as to the negligence claim should also be
permitted. Accordingly, upon remand of the IIED and tortious interference claims,
we instruct the District Court to allow the Riches to amend their negligent
supervision or retention count.

                                  CONCLUSION

       We VACATE the District Court’s August 2, 2018, judgment granting the
Appellees’ motion to dismiss, and we REMAND the case for further proceedings
consistent with this opinion.




                                        28
